

OWENS & MINOR, INC.


2019 PERFORMANCE SHARE AWARD AGREEMENT
THIS 2019 PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”) dated as of _________,
2019 between Owens & Minor, Inc., a Virginia corporation (the “Company”), and
_______________ (“Participant”) is made pursuant to and subject to the
provisions of the Company's 2018 Stock Incentive Plan (as amended, the “Plan”).
All capitalized terms used in this Agreement that are not otherwise defined
shall have the same meanings given to them in the Plan.
1.Grant of Performance Share Award. In accordance with the Plan, on _______,
2019 (the “Date of Grant”), the Company granted to the Participant, subject to
the terms and conditions of the Plan and the terms and conditions set forth in
this Agreement, _______ shares of performance-based stock as more particularly
described herein and subject to the requirements of Section 2 (the “Performance
Shares”). The Participant will earn the Performance Shares to the extent that
the requirements of Section 2 are satisfied. The Company will issue shares of
Common Stock in accordance with Section 3 of this Agreement in settlement of the
Performance Shares, if any, that the Participant earns in accordance with
Section 2, which shares of Common Stock (the “Restricted Stock”) then will be
further subject to the vesting and forfeiture provisions described in Section 4
(except as otherwise specifically provided in Section 3(b)). Upon satisfaction
of the vesting provisions of Section 4, all restrictions applicable to the
shares of Restricted Stock shall lapse.
2.    Earning Performance Shares. Subject to the other provisions of this
Agreement, this Section 2 determines the number of Performance Shares that the
Participant may earn under this Agreement.
(a)    (i)    Step No. 1. Determine the Average Company ROIC and Company TSR
achieved for the Performance Period.
(i)    Step No. 2. Determine the Initial ROIC Payout Percentage achieved for the
Performance Period from the chart below that correlates to the Company ROIC
achieved for the Performance Period. For purposes of determining the level of
achievement and/or the Initial ROIC Payout Percentage, if Average Company ROIC
is achieved at a level between Threshold and Target or Target and Maximum, the
level of performance will be determined based on a straight-line interpolation
of the achievement levels and/or Initial ROIC Payout Percentages between
Threshold and Target and Target and Maximum, as applicable (rounded down to the
nearest hundredth of a percent). If Average Company ROIC is achieved at a level
below Threshold, the Initial ROIC Payout Percentage shall be zero (0). If
Average Company ROIC is achieved at a level above Maximum, the Initial ROIC
Payout Percentage shall be two hundred percent (200%).
Initial ROIC Payout Summary






Threshold
Target
Maximum
Average Company ROIC Goal


_____%
____%
____%
Initial ROIC Payout Percentage
0%
100%
200%



1



--------------------------------------------------------------------------------






(ii)    Step No. 3. Determine the Company TSR Modifier achieved for the
Performance Period from the chart below that correlates to the Company TSR
achieved for the Performance Period. For purposes of determining the level of
achievement and/or the Company TSR Modifier, if Company TSR is achieved at a
level anywhere from within the ≤25th Percentile and up to the ≥75th Percentile,
the level of performance will not be modified. If Company TSR is achieved at a
level within the ≥75th Percentile, the Company TSR Modifier shall be plus
twenty-five percent (+25%). The Company TSR Modifier shall be negative (-25%)
for performance within the 25th Percentile.
Company TSR Modifier


Company TSR


≤25th Percentile
25th to 75th Percentile
≥75th Percentile
Company TSR Modifier


-25%
0%
+25%



(iii)    Step No. 4. Subtract, if the Company TSR Modifier is negative, or add,
if the Company TSR Modifier is positive, as applicable, the Company TSR Modifier
determined in Step No. 3 from the Initial ROIC Payout Percentage determined in
Step No. 2. The resulting percentage is the Payout Percentage for the
Performance Period, except that (i) in no event may the Payout Percentage be
less than zero (0) and (ii) in no event may the Payout Percentage exceed two
hundred percent (200%) (any Payout Percentage in excess of two hundred percent
(200%) shall be reduced to two hundred percent (200%)).
(iv)    Step 5. Subject to the other provisions of this Agreement, the number of
Performance Shares earned by the Participant shall be the number of Performance
Shares that are the subject of this Agreement, as may be adjusted from time to
time in accordance with Section 10, multiplied by the Payout Percentage for the
Performance Period determined in Step 4 (rounded down to the nearest whole
number of Performance Shares).
The terms “Adjusted Effective Tax Rate,” “Adjusted Operating Income,” “Cash,”
“Long-Term Debt,” “Shareholders Equity” shall mean those terms as presented in
the Condensed Consolidated Balance Sheets (unaudited) or Consolidated Statement
of Income (Loss) (unaudited), as applicable, attached to the press release
furnished under Item 2.02 of the Company's Current Report on Form 8-K furnished
to Securities Exchange Commission in connection with reporting the Company's
earnings at the end of each calendar quarter during the Performance Period;
provided, however, that if any such term or amount is not disclosed in the
Balance Sheets (unaudited) or Consolidated Income Statement (unaudited), as
applicable, such term/amount shall be determined by the Company’s finance
department in its discretion.
“Average Company ROIC” shall mean the average of the Company ROIC for the
Performance Period determined by taking (i) the sum of annualized Company ROIC
for each of the eight calendar quarters during the Performance Period divided by
(ii) eight.
“Average Market Value” shall mean the average of the closing price per share of
the common stock of the applicable company for the applicable twenty (20)
trading days beginning or ending on a specified date for which such closing
price is reported by the NYSE or such other authoritative source as the
Committee may determine.


2



--------------------------------------------------------------------------------




“Beginning Average Market Value” shall mean the Average Market Value based on
the last twenty (20) trading days ending prior to the beginning of the
Performance Period.
“Company ROIC” shall mean the ROIC for the applicable calendar quarter during
the Performance Period for the Company.
“Company TSR” shall mean the TSR for the Performance Period for the Company.
“Ending Average Market Value” shall mean the Average Market Value based on the
last twenty (20) trading days of the Performance Period.
“Initial ROIC Payout Percentage” shall be determined in accordance with the
table above in Section 2(a)(ii).
“Invested Capital” shall mean, for the applicable calendar quarter in the
Performance Period, Long-Term Debt plus Shareholders Equity minus Cash.
“Market Share Price” shall mean the closing price per share of common stock of
the applicable company for the specified day (or the last preceding day thereto
for which reported) as reported by the NYSE or such other authoritative source
as the Committee may determine.
“NOPAT” shall mean, for the applicable calendar quarter in the Performance
Period, the Company’s Adjusted Operating Income minus taxes applied at the
Company’s Adjusted Effective Tax Rate.
“NYSE” shall mean the New York Stock Exchange.
“Peer Group” shall mean the companies listed on Appendix A hereto, provided that
any listed company that experiences an acquisition, divestiture or other
unexpected fundamental change in its structure or business that is material
taken as a whole such that it is no longer reasonably comparable to the Company
shall be disregarded. Any member of the Peer Group at the beginning of the
Performance Period that no longer exists at the end of the Performance Period
(e.g., through merger, buyout, acquisition, spin-off or similar transaction)
also shall be disregarded. The Committee’s calculation of the appropriate
interpolated percentage shall disregard the aforementioned companies only to the
extent permitted for the Awards to continue to qualify as performance-based
compensation under Section 162(m) of the Code and the transition rule under the
Tax Cuts and Jobs Act of 2017, as amended. If any member of the Peer Group goes
bankrupt during the Performance Period, that member will be counted as the
lowest in the group. Members of the Peer Group will not be disregarded solely as
the result of acquisitions during the Performance Period except as described
above.
“Payout Percentage” shall have the meaning set forth in Step No. 4 above.
“Peer Group Member” means each member of the Peer Group.
“Peer Group Member TSR” means the TSR for the Performance Period for the Peer
Group Member.
“Performance Period” means the period consisting of fiscal years 2019 and 2020.
“ROIC” shall mean the Company’s return on invested capital determined as NOPAT
divided by Invested Capital.


3



--------------------------------------------------------------------------------




“Target Shares” means the number of Performance Shares set forth in Section 1 of
this Agreement, as may be adjusted from time to time in accordance with Section
10.
“TSR” means the return a holder of common stock of the applicable company earns
over the Performance Period, expressed as a percentage, and including changes in
Average Market Value of, and dividends or other distributions with respect to,
the common stock of the applicable company, and converted to an annual rate by
dividing the calculated percentage for the specified period by the number of
years in the Performance Period. TSR shall be determined as the sum of (i) the
Ending Average Market Value reduced by the Beginning Average Market Value and
(ii) dividends or other distributions with respect to a share of the common
stock of the applicable company whose record date falls within the Performance
Period (with such dividends and other distributions deemed reinvested in shares
of common stock of the applicable company based on the Market Share Price on the
date of payment where not paid in shares of common stock of the applicable
company), and (iii) with such sum being divided by the Beginning Average Market
Value. TSR, including the value of reinvested dividends and other distributions,
shall be determined on the basis of an appropriate total shareholder return
model or such other authoritative source as the Committee may determine.
“TSR Ranking” means the Company’s ranking (in the range of highest to lowest) in
the TSR Peer Group as of the end of the Performance Period determined on the
basis of the TSR for the Performance Period for the Company and each of the Peer
Group Members in the Peer Group (with the highest number ranked first and the
lowest number ranked last). For purposes of determining the payout percentage,
the achievement level of the Company will be determined by ranking the Company
and each Peer Group Member as described and then assigning percentile rankings
for the Company and each Peer Group Member based on the levels set forth above,
by linear interpolation between threshold and target and target and maximum.
(b)    Effect of Termination Prior to Determination of Restricted Stock. Except
as provided in subparagraphs (c), (d) and (e), no Performance Shares will be
earned if the Participant’s employment with, and service to, the Company and its
Affiliates terminates or is terminated for any reason before the later to occur
of (i) January 1, 2021, (ii) the date the Restricted Stock are certified by the
Committee as provided in Section 3(b), or (iii) if the Committee has not
certified as required by Section 3(b), then March 15, 2021 (such later date to
occur being referred to as the “Measurement Date”).
(c)    Death or Disability. This subparagraph (c) applies if the Participant’s
employment with, and service to, the Company and its Affiliates terminates
before the Measurement Date, on account of the Participant’s death or permanent
and total disability (as defined in Section 22(e)(3) of the Code). In the event
of the Participant’s death prior to the Measurement Date, the number of
Performance Shares earned by the Participant shall equal the number determined
in accordance with subparagraph (a). In the event the Participant’s employment
terminates before the Measurement Date due to permanent and total disability,
the number of Performance Shares earned by the Participant shall equal the
number determined in accordance with subparagraph (a) multiplied by a fraction.
The numerator of the fraction shall be the number of whole months that the
Participant was employed by, or providing services to, the Company or an
Affiliate during the 36-month period beginning January 1, 2019 and ending
December 31, 2021 (including any period that the Participant was absent from
work for illness, injury or short term disability, with Company or Affiliate
approval, prior to termination of employment) and the denominator shall be 36.
(d)    Retirement. This subparagraph (d) applies if the Participant’s employment
with, and service to, the Company and its Affiliates terminates before the
Measurement Date on account


4



--------------------------------------------------------------------------------




of the Participant’s retirement (defined below). In the event of the
Participant’s retirement before the Measurement Date, the number of Performance
Shares earned by the Participant shall equal the number determined in accordance
with subparagraph (a) multiplied by a fraction. The numerator of the fraction
shall be the number of whole months that the Participant was employed by, or
providing services to, the Company or an Affiliate during the 36-month period
beginning January 1, 2019 and ending December 31, 2021 and the denominator shall
be 36. For purposes of this Agreement, retirement means severance from the
employment of the Company (i) at or after the attainment of age 55 and after
completing that number of years of service with the Company that, when added to
Participant’s age at the time of severance from employment, equals at least 65
or (ii) at or after the attainment of age 65.
(e)    Change in Control. The Participant will earn the number of Performance
Shares equal to Target Shares if there is a Change in Control before January 1,
2021.
3.    Settlement of Performance Shares. The Performance Shares will be settled
in accordance with this Section 3.
(a)    Administration of Award. The Committee shall administer this Agreement in
accordance with the terms of the Plan. This Agreement is intended to comply both
by its terms and in its operation with the applicable provisions of the Code in
order to make it as tax-efficient for the Company as possible.
(b)    Committee Certification. As soon as practicable after December 31, 2020
(but no later than March 15, 2021), the Committee will determine the Payout
Percentage and resulting number of Performance Shares that are earned under the
provisions of Section 2. The Committee’s determination shall be set forth in
writing, as part of the minutes of a meeting of the Committee, by unanimous
consent or otherwise. Notwithstanding the preceding sentences, a written
determination of the Committee shall not be required in the case of Performance
Shares that are earned pursuant to the provisions of Section 2(e).
(c)    Issuance of Restricted Stock. As soon as practicable after the
Committee’s certification under subparagraph (b) (but no later than March 15,
2021), the Committee shall issue shares of Restricted Stock under the Plan in
settlement of the Performance Shares earned by the Participant. The number of
shares of Restricted Stock issued shall equal the number of Performance Shares
earned by the Participant. Notwithstanding the preceding sentences, (i) if the
Performance Shares are earned pursuant to the provisions of Section 2(c) or
2(d), such Performance Shares shall be settled in shares of Common Stock that
are not subject to the restrictions set forth in Section 4 and (ii) if the
Performance Shares are earned pursuant to the provisions of Section 2(e), the
number of shares of Restricted Stock indicated in Section 2(e) shall be issued
to the Participant on the Control Change Date, and such shares of Restricted
Stock shall otherwise be treated as provided in Section 4(c)(vi).
(d)    Registration, etc. Shares of Restricted Stock issued in settlement of the
Performance Shares shall be registered in the name of the Participant on the
stock transfer books of the Company but shall be held by the Company (or its
transfer agent) during the Restricted Period (defined below). The Company’s
Secretary and its General Counsel shall serve as attorney-in-fact for
Participant during the Restricted Period with full power and authority in
Participant’s name to assign and convey to the Company any shares of Restricted
Stock that Participant forfeits under Section 4(c) or that are recovered under
Section 5. Each certificate representing shares of Restricted Stock may bear a


5



--------------------------------------------------------------------------------




legend referring to the risk of forfeiture of the shares and stating that such
shares are nontransferable until all restrictions have been satisfied and the
legend has been removed.
4.    Terms of Restricted Stock. The shares of Restricted Stock issued in
settlement of the Performance Shares are subject to the following terms and
conditions:
(a)    Restricted Period. Until March [__], 2022 (the “Restricted Period”) or
the lapse of restrictions as provided in subparagraph (c) hereof, the Restricted
Stock shall be subject to the following restrictions:
(i)    Participant shall not be entitled to receive the Common Stock evidencing
the Restricted Stock;
(ii)    Restricted Stock may not be sold, transferred, assigned, pledged,
conveyed, hypothecated or otherwise disposed of; and
(iii)    Restricted Stock may be forfeited immediately as provided in
subparagraph (c) hereof.
(b)    Distribution of Restricted Stock. If Participant remains in the
continuous employment of the Company or an Affiliate during the entire
Restricted Period and otherwise does not forfeit such shares pursuant to
subparagraph (c) hereof, all restrictions applicable to the shares of Restricted
Stock shall lapse upon expiration of the Restricted Period and a certificate or
certificates representing the shares of Common Stock that were granted to
Participant in the form of shares of Restricted Stock shall be delivered to
Participant.
(c)    Lapse of Restrictions or Forfeiture.
(i)    Death. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
Participant’s death, all restrictions applicable to the shares of Restricted
Stock shall immediately lapse on the date of Participant’s death and the
certificate or certificates representing the shares of Common Stock shall be
delivered to Participant’s estate.
(ii)    Disability. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of total and permanent disability, restrictions on a pro rata number of
shares of Restricted Stock shall lapse. The “pro rata number” shall be the
number of shares of Restricted Stock multiplied by a fraction, the numerator of
which shall be the number of whole months that the Participant was employed by,
or providing services to, the Company or an Affiliate during the 36-month period
beginning January 1, 2019 and ending December 31, 2021 (including any period
that the Participant was absent from work for illness, injury or short term
disability, with Company or Affiliate approval, prior to termination of
employment) and the denominator shall be 36. The certificate or certificates
representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant.
(iii)    Retirement. Once Participant is eligible to terminate employment by
reason of retirement before the expiration of the Restricted Period, all
restrictions on a pro rata number of shares of Restricted Stock shall lapse. The
“pro rata number” shall be the number


6



--------------------------------------------------------------------------------




of shares of Restricted Stock multiplied by a fraction, the numerator of which
shall be the number of whole months that the Participant was employed by, or
providing services to, the Company or an Affiliate during the 36-month period
beginning January 1, 2019 and ending December 31, 2021 and the denominator shall
be 36. Consequently, once the Participant is retirement eligible, restrictions
on an additional pro rata number of shares of Restricted Stock shall lapse for
each full month thereafter Participant remains employed. The certificate or
certificates representing the shares of Common Stock upon which the restrictions
have lapsed shall be delivered to Participant. Notwithstanding the foregoing, if
Participant’s service to the Company or an Affiliate continues from and after
becoming eligible to retire or the date of retirement through (i) membership on
the Board, (ii) a written consulting services arrangement with the Company or an
Affiliate or (iii) at the Company’s discretion, a written restrictive covenant
agreement with the Company (“Post-Retirement Service”), shares of Restricted
Stock shall not be forfeited but shall continue to be held by the Company and
become vested until the earlier of (A) the end of the Restricted Period at which
time such shares shall be delivered to the Participant or (B) the date
Participant ceases to provide Post-Retirement Service, as described above.
(iv)    Termination of Employment by Company or Affiliate (other than as
described in (vi) below).
1.
With Cause. If the Company or an Affiliate terminates Participant’s employment
with the Company and its Affiliates with “cause,” after the Measurement Period
but before the expiration of the Restricted Period, all shares of Restricted
Stock shall be forfeited immediately and all rights of Participant to such
shares shall terminate immediately without further obligation on the part of the
Company. For purposes of this Agreement, “cause” means: (i) misappropriation,
theft or embezzlement of funds or property from the Company or an Affiliate or
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company or an Affiliate, (ii)
conviction of, or entry of a plea of “nolo contendere” with respect to, a felony
which, in the reasonable opinion of the Company, is likely to cause material
harm to the Company’s or an Affiliate’s business, customer or supplier
relations, financial condition or prospects, (iii) violation of the Company’s
Code of Honor or any successor code of conduct; or (iv) failure to substantially
perform (other than by reason of illness or temporary disability, regardless of
whether such temporary disability is or becomes a total and permanent disability
(as defined in subparagraph 4(c)(ii) above), or by reason of approved leave of
absence) the duties of Participant’s job.

2.
Without Cause. If Participant’s employment with the Company and its Affiliates
is terminated by the Company or an Affiliate without “cause,” after the
Measurement Period but before the expiration of the Restricted Period all
restrictions on a pro rata number of Restricted Stock shall lapse. The “pro rata
number” shall be the number of shares of Restricted Stock multiplied by a
fraction, the numerator of which shall be the number of whole months that the
Participant was employed by, or providing services to, the Company or an
Affiliate during the 36-month period beginning January 1, 2019 and ending
December 31, 2021 (and the denominator shall be 36).



7



--------------------------------------------------------------------------------




(v)    Termination of Employment by Participant. If Participant resigns from
employment with the Company and its Affiliates before the expiration of the
Restricted Period, without regard to the reason for such resignation (other than
death, disability or Retirement as provided in subsections (i), (ii) and (iii)
above), all of the Restricted Stock shall be forfeited immediately and all
rights of Participant to such shares shall terminate immediately without further
obligation on the part of the Company.
(vi)    Change in Control.
1.
If, upon a Change in Control, (i) the shares of Restricted Stock are assumed by,
or a substitute award granted by, the surviving entity (together with its
Related Entities, the “Surviving Entity”) in the Change in Control (such assumed
or substituted award to be of the same type of award as the Restricted Stock
with a value as of the Control Change Date substantially equal to the value of
the Restricted Stock) and (ii) within 24 months of the Control Change Date,
Participant’s employment with the Surviving Entity is terminated by the
Surviving Entity without Cause (defined below) or by Participant for Good Reason
(defined below), all restrictions applicable to the Restricted Stock shall
immediately lapse on the date of employment termination and the shares of Common
Stock evidencing the Restricted Stock upon which the restrictions have lapsed
shall be delivered to Participant.

2.
For purposes of this subsection 4(c)(vi), “Cause” shall mean (i) the willful and
continued failure by Participant to substantially perform his or her duties with
the Surviving Entity (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Participant by the Surviving Entity,
which demand specifically identifies the manner in which the Surviving Entity
believes that Participant has not substantially performed his or her duties, or
(ii) the willful engaging by Participant in conduct which is demonstrably and
materially injurious to the Surviving Entity, monetarily or otherwise. For
purposes of this paragraph, no act, or failure to act, on Participant’s part
shall be deemed "willful" unless done, or omitted to be done, not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Surviving Entity.

3.
For purposes of this subparagraph 4(c)(vi), “Good Reason” shall apply only if
there is a meaning given to such term in the Executive Severance Agreement or
Executive Change in Control Severance Agreement, as the case may be, between
Participant and the Company, as such agreement from time to time may be amended,
modified, extended or replaced by a successor agreement or plan.

4.
If, upon a Change in Control, the Restricted Stock are not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subparagraph 4(c)(vi)(a) above, all restrictions applicable to the
Restricted Stock shall immediately lapse on the Control Change Date



8



--------------------------------------------------------------------------------




and the shares of Common Stock evidencing the Restricted Stock upon which the
restrictions have lapsed shall be delivered to Participant.
5.    Recoupment Policy. Notwithstanding any other provision in this Agreement
to the contrary, the Performance Shares, the underlying Restricted Stock and any
dividends related to either granted under this Agreement are subject to
recoupment by the Company in accordance with the Company’s Policy on Recoupment
of Executive Incentive Compensation in effect on the date of this Agreement, as
such policy is interpreted and applied by the Company’s Board of Directors.
6.    Nontransferability. The Performance Shares are nontransferable except by
will or by the laws of descent and distribution. Shares of Restricted Stock
issued in settlement of the Performance Shares cannot be transferred before the
Restricted Period lapses except by will or by the laws of descent and
distribution.
7.    Shareholder Rights; Dividends. Except as otherwise specifically provided
herein, the Participant shall not have any rights as a shareholder of the
Company with respect to the Performance Shares. Upon the issuance of shares of
Restricted Stock in settlement of the Performance Shares, the Participant shall
have all of the rights of a shareholder of the Company with respect to those
shares, including the right to vote the shares; provided, that the right to
receive dividends shall be controlled by Section 15 hereof. Stock received as a
dividend on, or in connection with a stock split of any shares of Restricted
Stock issued in settlement of the Performance Shares shall be subject to the
same vesting restrictions as the underlying shares of Restricted Stock. The
Participant’s right to receive any extraordinary dividends or distributions with
respect to shares of Restricted Stock issued in settlement of the Performance
Shares shall be at the sole discretion of the Committee, but in the event of any
such extraordinary event, the Committee shall take action appropriate to
preserve the value of, and to prevent the unintended enhancement of value in,
such shares of Restricted Stock.
8.    Withholding. The Participant shall pay the Company any amount of taxes as
may be necessary in the opinion of the Company to satisfy tax withholding
required under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions. In lieu thereof, the Company
shall have the right to retain, from the Restricted Stock, the number of
Restricted Stock with Fair Market Value equal to the minimum amount required to
be withheld. In any event, the Company shall have the right to deduct from all
amounts paid to a Participant in cash (whether under the Plan or otherwise) any
taxes required to be withheld.
9.    No Right to Continued Employment. The award and settlement of the
Performance Shares does not give Participant any right with respect to
continuance of employment by the Company or an Affiliate, nor shall it interfere
in any way with the right of the Company or an Affiliate to terminate his or her
employment at any time.
10.    Change in Capital Structure. The number of Performance Shares and the
performance criteria in Section 2 (or, after any settlement of the Performance
Shares, the number of shares of Restricted Stock) shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups subdivisions or consolidations of
shares, other similar changes in capitalization or such other events as are
described in the Plan.
11.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


9



--------------------------------------------------------------------------------




12.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the plan as in effect on the Date of Grant.
13.    Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to him or her and he or she agrees to be bound
by all the terms and provisions of the Plan.
14.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon Participant and his or her successors in
interest and the successors of the Company.
15.    Dividends. Any dividends that would have been paid on any earned
Performance Shares prior to settlement if the earned Performance Shares had been
actual shares of Common Stock outstanding during the period from January 1, 2019
through the date of issuance of the Restricted Stock upon settlement of the
Performance Shares shall be accumulated without interest by the Company (the “PS
Dividends”). No dividends will be paid on the Performance Shares if Restricted
Stock is not earned and issued hereunder. Any cash dividends paid in respect of
Restricted Stock will be accumulated and paid (along with the PS Dividends),
without interest, if and at the time of expiration of the Restricted Period or,
if earlier, the lapse of restrictions with respect to the Restricted Stock with
respect to which the dividends were credited; provided, however, no cash
dividends will be paid with respect to any Restricted Stock that is forfeited.
[Signatures continued on next page]



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


OWENS & MINOR, INC.




By: ______________________________
President & Chief Executive Officer




By: __________________________________
Participant







Appendix A


Fund Name:
SPDR® S&P® Health Care Services ETF
Ticker Symbol:
XHS
 
 
 
 
 
 
Name
Identifier
Sector
 
HealthEquity Inc
HQY
Managed Health Care
 
Magellan Health Inc.
MGLN
Managed Health Care
 
WellCare Health Plans Inc.
WCG
Managed Health Care
 
BioTelemetry Inc.
BEAT
Health Care Services
 
Ensign Group Inc.
ENSG
Health Care Facilities
 
Tenet Healthcare Corporation
THC
Health Care Facilities
 
McKesson Corporation
MCK
Health Care Distributors
 
Anthem Inc.
ANTM
Managed Health Care
 
HCA Healthcare Inc
HCA
Health Care Facilities
 
Universal Health Services Inc. Class B
UHS
Health Care Facilities
 
LHC Group Inc.
LHCG
Health Care Services
 
Chemed Corporation
CHE
Health Care Services
 
Cardinal Health Inc.
CAH
Health Care Distributors
 
Laboratory Corporation of America Holdings
LH
Health Care Services
 
AmerisourceBergen Corporation
ABC
Health Care Distributors
 
Molina Healthcare Inc.
MOH
Managed Health Care
 
Quest Diagnostics Incorporated
DGX
Health Care Services
 
Humana Inc.
HUM
Managed Health Care
 
Owens & Minor Inc.
OMI
Health Care Distributors
 
DaVita Inc.
DVA
Health Care Services
 
Patterson Companies Inc.
PDCO
Health Care Distributors
 
Amedisys Inc.
AMED
Health Care Services
 
UnitedHealth Group Incorporated
UNH
Managed Health Care
 
Centene Corporation
CNC
Managed Health Care
 
MEDNAX Inc.
MD
Health Care Services
 
PetIQ Inc. Class A
PETQ
Health Care Distributors
 
Premier Inc. Class A
PINC
Health Care Services
 
Acadia Healthcare Company Inc.
ACHC
Health Care Facilities
 
Encompass Health Corporation
EHC
Health Care Facilities
 
Brookdale Senior Living Inc.
BKD
Health Care Facilities
 
AMN Healthcare Services Inc.
AMN
Health Care Services
 
Diplomat Pharmacy Inc.
DPLO
Health Care Services
 
Cigna Corporation
CI
Health Care Services
 
CVS Health Corporation
CVS
Health Care Services
 
Tivity Health Inc.
TVTY
Health Care Services
 
Henry Schein Inc.
HSIC
Health Care Distributors
 
Select Medical Holdings Corporation
SEM
Health Care Facilities
 
U.S. Physical Therapy Inc.
USPH
Health Care Facilities
 
R1 RCM Inc
RCM
Health Care Services
 
Addus HomeCare Corporation
ADUS
Health Care Services
 
Community Health Systems Inc.
CYH
Health Care Facilities
 
Providence Service Corporation
PRSC
Health Care Services
 
Triple-S Management Corporation Class B
GTS
Managed Health Care
 
RadNet Inc.
RDNT
Health Care Services
 
Cross Country Healthcare Inc.
CCRN
Health Care Services
 
Covetrus Inc.
CVET
Health Care Distributors
 
CorVel Corporation
CRVL
Health Care Services
 
BioScrip Inc.
BIOS
Health Care Services
 
 
 
 
 







Fund Name:
SPDR® S&P® Health Care Equipment ETF
Ticker Symbol:
XHE
 
 
 
 
 
 
Name
Identifier
Sector
 
Tactile Systems Technology Inc.
TCMD
Health Care Equipment
 
Tandem Diabetes Care Inc.
TNDM
Health Care Equipment
 
Varex Imaging Corporation
VREX
Health Care Equipment
 
Quidel Corporation
QDEL
Health Care Supplies
 
ViewRay Inc.
VRAY
Health Care Equipment
 
iRhythm Technologies Inc.
IRTC
Health Care Equipment
 
DexCom Inc.
DXCM
Health Care Equipment
 
Masimo Corporation
MASI
Health Care Equipment
 
Nevro Corp.
NVRO
Health Care Equipment
 
Cardiovascular Systems Inc.
CSII
Health Care Equipment
 
CONMED Corporation
CNMD
Health Care Equipment
 
Penumbra Inc.
PEN
Health Care Equipment
 
Align Technology Inc.
ALGN
Health Care Supplies
 
Integra LifeSciences Holdings Corporation
IART
Health Care Equipment
 
Wright Medical Group NV
WMGI
Health Care Equipment
 
Cooper Companies Inc.
COO
Health Care Supplies
 
ICU Medical Inc.
ICUI
Health Care Supplies
 
ABIOMED Inc.
ABMD
Health Care Equipment
 
Zimmer Biomet Holdings Inc.
ZBH
Health Care Equipment
 
DENTSPLY SIRONA Inc.
XRAY
Health Care Supplies
 
Baxter International Inc.
BAX
Health Care Equipment
 
Stryker Corporation
SYK
Health Care Equipment
 
Boston Scientific Corporation
BSX
Health Care Equipment
 
Hill-Rom Holdings Inc.
HRC
Health Care Equipment
 
Danaher Corporation
DHR
Health Care Equipment
 
Intuitive Surgical Inc.
ISRG
Health Care Equipment
 
Teleflex Incorporated
TFX
Health Care Equipment
 
Orthofix Medical Inc.
OFIX
Health Care Equipment
 
Hologic Inc.
HOLX
Health Care Equipment
 
Varian Medical Systems Inc.
VAR
Health Care Equipment
 
Edwards Lifesciences Corporation
EW
Health Care Equipment
 
IDEXX Laboratories Inc.
IDXX
Health Care Equipment
 
STERIS Plc
STE
Health Care Equipment
 
TransEnterix Inc.
TRXC
Health Care Equipment
 
Cantel Medical Corp.
CMD
Health Care Equipment
 
STAAR Surgical Company
STAA
Health Care Supplies
 
Becton Dickinson and Company
BDX
Health Care Equipment
 
Globus Medical Inc. Class A
GMED
Health Care Equipment
 
Insulet Corporation
PODD
Health Care Equipment
 
Merit Medical Systems Inc.
MMSI
Health Care Supplies
 
Inogen Inc.
INGN
Health Care Equipment
 
Abbott Laboratories
ABT
Health Care Equipment
 
NxStage Medical Inc.
NXTM
Health Care Equipment
 
Glaukos Corp
GKOS
Health Care Equipment
 
Avanos Medical Inc.
AVNS
Health Care Supplies
 
LivaNova Plc
LIVN
Health Care Equipment
 
NuVasive Inc.
NUVA
Health Care Equipment
 
Integer Holdings Corporation
ITGR
Health Care Equipment
 
West Pharmaceutical Services Inc.
WST
Health Care Supplies
 
Medtronic plc
MDT
Health Care Equipment
 
Neogen Corporation
NEOG
Health Care Supplies
 
AtriCure Inc.
ATRC
Health Care Equipment
 
ResMed Inc.
RMD
Health Care Equipment
 
Haemonetics Corporation
HAE
Health Care Supplies
 
Natus Medical Incorporated
BABY
Health Care Equipment
 
OraSure Technologies Inc.
OSUR
Health Care Supplies
 
Surmodics Inc
SRDX
Health Care Equipment
 
Atrion Corporation
ATRI
Health Care Supplies
 
Cerus Corporation
CERS
Health Care Supplies
 
Lantheus Holdings Inc
LNTH
Health Care Supplies
 
AxoGen Inc.
AXGN
Health Care Equipment
 
CryoLife Inc.
CRY
Health Care Equipment
 
Antares Pharma Inc.
ATRS
Health Care Supplies
 
Anika Therapeutics Inc.
ANIK
Health Care Supplies
 
Sientra Inc.
SIEN
Health Care Supplies
 
Accuray Incorporated
ARAY
Health Care Equipment
 
LeMaitre Vascular Inc.
LMAT
Health Care Equipment
 
AngioDynamics Inc.
ANGO
Health Care Equipment
 
Meridian Bioscience Inc.
VIVO
Health Care Supplies
 
Heska Corporation
HSKA
Health Care Equipment
 
 
 
 
 







10

